EXHIBIT 16.1 April 25, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by CTD Holdings, Inc. (copy attached) which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form8-K, as part of the Form 8-K of CTD Holdings, Inc. dated April 25, 2011.We agree with the statements concerning our Firm in such Form8-K. Very truly yours, /s/ Baumann, Raymondo & Company, PA Baumann, Raymondo & Company, PA 405 North Reo Street ● Suite 200 ● Tampa, FL 33609 (813) 288-8826 ● Fax: (813) 288-8836 ● Email:cpatpa@brcpaweb.com● Internet: www.brcpaweb.com
